UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-19170 [Missing Graphic Reference] (Exact name of small business issuer as specified in its charter) Nevada 11-2866771 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20283 State Road 7, Suite 300 Boca Raton, Florida33498 (Address of principal executive offices) (561) 807-8990 (Issuer's telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer  Accelerated Filer  Non-Accelerated Filer  Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  Nox Number of shares outstanding of the issuer’s common stock as of the latest practicable date:540,413,600 shares of common stock, $.0001 par value per share, as of November 15, 2010. JUNIPER GROUP, INC. and SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q INDEX PART I: FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 (audited) 4 Condensed Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2010 and 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 7 Condensed Consolidated Statement of Changes in Stockholders’ Deficit as of September 30, 2010 (unaudited) 8 Notes To Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 27 PART II: OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 30 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 Index to Exhibits 33 - 2 - PART 1.FINANCIAL INFORMATION As used herein, the terms “Us,” “Ours,” “We,” "Juniper" or "the Company" refers to Juniper Group, Inc., a Nevada corporation, its subsidiary corporations and predecessors unless otherwise indicated. The accompanying unaudited, condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows and stockholders' equity in conformity with generally accepted accounting principles in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. This Quarterly Report contains statements that constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995. In this Quarterly Report there are statements concerning our future operating and future financial performance. Words such as “expects”, “anticipates”, “believes”, “estimates”, “may”, “will”, “should”, “could”, “potential”, “continue”, “intends”, “plans” and similar words and terms used in the discussion of future operating and future financial performance identify forward-looking statements. Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors. Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · competition from existing competitorsand new competitors entering our industry; · demand for our services; · the cost of industry conditions; · changes in the laws or regulations affecting the industry in which we operate; · the outcome of litigation and other proceedings, including the matters described under PartII, Item1. Legal Proceedings and Note9 of the condensed consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · the level of our expenses; and · the factors described in our filings with the Securities and Exchange Commission, including under the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained therein. - 3 - ITEM 1.Financial Statements JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts receivable-trade (net of allowance) Unbilled accounts receivable Inventory - Other current assets Total current assets Property and equipment, net Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Bank overdraft $ $ - Accounts payable and accrued expenses Convertible debentures and notes payable – current portion Preferred stock dividend payable Due to officer Due to shareholders & related parties Total current liabilities Convertible debentures and notes payable, less current portion Derivative liability related to convertible debentures Warrant liability related to convertible debentures Total liabilities Stockholders’ Deficit: 12% Non-voting convertible redeemable preferred stock: $0.10 par value, 25,357 shares authorized: 25,357 shares issued and outstanding at September 30, 2010 and December 31, 2009: aggregate liquidation preference, $50,714 at September 30, 2010 and December 31, 2009 Voting convertible redeemable series B preferred stock: $0.10 par value 135,000 shares authorized: 106,294 shares issued and outstanding at September 30, 2010, and 106,670 shares issued and outstanding at December 31, 2009 Voting convertible redeemable series C preferred stock: $0.10 par value 300,000 shares authorized, issued and outstanding at September 30, 2010 and December 31, 2009 Voting non-convertible series D preferred stock: $0.001 par value 6,500,000 shares authorized, issued and outstanding at September 30, 2010 and December 31, 2009 Voting non-convertible series E preferred stock: $0.001 par value, 100,000,000 shares authorized: 31,000,000 shares issued and outstanding at September 30, 2010 and December 31, 2009 Common Stock: $0.0001 par value, 10,000,000,000 shares authorized; 514,868,447 shares issued and outstanding at September 30, 2010 and 81,807,548 shares issued and outstanding at December 31, 2009 Additional paid-in capital: Attributed to 12% preferred stock non-voting Attributed to series B preferred stock voting Attributed to series C preferred stock voting Attributed to common stock Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities & stockholders’ deficit $ $ See Notes to Condensed Consolidated Financial Statements - 4 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Revenues: Wireless infrastructure services $ $ Total revenues Operating costs: Wireless infrastructure services Total operating costs Gross profit (loss) ) Costs and expenses: Selling, general and administrative expenses Impairment of film licenses - Total costs and expenses Loss from operations before other income (expense) ) ) Other income (expense): (Loss) gain on adjustment of derivative and warrant liabilities to fair value ) Amortization of debt discount ) ) Interest expense ) ) Settlement Income - ) ) (Loss) income before provision for income taxes ) Provision for income taxes - - (Loss) income before preferred stock dividends ) Preferred stock dividend ) ) Net (loss) income available to common stockholders $ ) $ Weighted average number of shares outstanding Basic and diluted net (loss) income per common share $ ) $ See Notes to Condensed Consolidated Financial Statements - 5 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, Revenues: Wireless infrastructure services $ $ Total revenues Operating costs: Wireless infrastructure services Total operating costs Gross profit Costs and expenses: Selling, general and administrative expenses Impairment of film licenses - Total costs and expenses Loss from operations before other income (expense) ) ) Other income (expense): (Loss) gain on adjustment of derivative and warrant liabilities to fair value ) Amortization of debt discount ) ) Interest expense ) ) Settlement Income - ) ) (Loss) income before provision for income taxes ) Provision for income taxes - - (Loss) income before preferred stock dividends ) Preferred stock dividend ) ) Net (loss) income available to common stockholders $ ) $ Weighted average number of shares outstanding Basic net (loss) income per common share $ ) $ See Notes to Condensed Consolidated Financial Statements - 6 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, (UNAUDITED) Nine Months Ended September 30, Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net cash used in operating activities: Unrealized loss (gain) of derivative liabilities ) Amortization of debt discount Depreciation Issuance of convertible debentures in exchange for goods and services Amortization of film licenses - Changes in operating assets and liabilities: Accounts receivable ) Unbilled accounts receivable ) - Inventory ) Other current assets ) ) Other assets ) ) Accounts payable and accrued expenses Due to officers and shareholders Preferred stock dividend payable Net cash used in operating activities ) ) Investing activities: Purchase of equipment and licenses ) ) Net cash used in investing activities: ) ) Financing activities: Bank overdraft Repayment of borrowings ) ) Proceeds from borrowings Repayments to officers and shareholders - ) Net cash provided by financing activities: Net (decrease) increasein cash and equivalents ) Cash at beginning of the period 7 Cash at end of the period $ $ Supplemental cash information: Interest paid $
